Citation Nr: 1243859	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO. 10-39 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hearing loss that began during active service or is related to an incident of service. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral tinnitus that began during active service or is related to an incident of service. 


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).

2. The Veteran's bilateral tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Veteran underwent a VA audiology examination in February 2010. His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
45
70
75
75
LEFT
--
55
65
70
70

The average puretone threshold was 66 in the right ear and 65 in the left ear. Speech audiometry revealed speech recognition ability of 76 percent in each ear. The results of his audiogram show that his hearing loss meets the threshold set forth in 38 C.F.R. § 3.385. His hearing loss is considered a disability for VA purposes and the first element of a service connection claim is satisfied. Hickson, 12 Vet. App. at 253.

There are two medical opinions of record. The VA examiner noted that the Veteran's hearing was normal at enlistment and was not evaluated when he was discharged from service. The examiner found that the Veteran's service treatment records (STRs) were negative for any complaints or diagnoses of hearing loss or tinnitus. The Veteran reported that he served as a microbarograph specialist and that he did not engage in combat. He was unable to provide a specific date of onset of hearing loss, though he reported that approximately 25 to 30 years prior to the examination he was diagnosed with hearing loss that was not severe enough to cause him to need hearing aids. He reported that his tinnitus began approximately 15 to 20 years prior to the examination. After leaving the military, he hunted approximately once per year and worked as a farmer. The examiner found that he did not have a family history of hearing loss and that he did not use ototoxic drugs. The examiner opined that the Veteran's hearing loss was not related to service. The examiner reasoned that although his hearing at discharge was not measured, acoustic trauma was not conceded and the STRs did not document any hearing-related complaints in service. The examiner found that tinnitus was not related to service because it was not documented in the STRs and the Veteran reported its onset 15 to 20 years prior to the examination, which was nearly 30 years after he separated from service. This opinion provides probative evidence against the Veteran's claims. 

In April 2010, J. D., MS, CCC-A, a private audiologist, examined the Veteran after reviewing his STRs and the report of his February 2010 VA examination. He reported a history of noise exposure because he worked with loud machinery as well as exposure to gunfire and artillery without hearing protection. He reported occasional post-service hunting and that he worked as a farmer in a closed cab as a civilian. The Veteran also reported the onset of tinnitus in military service. J. D. noted that the Veteran did not have an audiogram at separation from service. She opined that it was more likely than not that the Veteran's hearing loss and tinnitus were due to noise exposure and that it "may have worsened" while he was a civilian. She explained that, "[i]t is documented in the histopathy literature outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an[] audiogram." This opinion provides probative evidence in favor of the Veteran's claims. 

The opinion from J. D. is afforded equal weight to the opinion of the VA examiner. The VA examiner based the negative opinion on the lack of evidence of hearing loss or tinnitus in the STRs. The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post- service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

J. D. based her opinion in part on the Veteran's reported history. The Veteran is competent to report that he was exposed to noisy equipment and gunfire. Layno v. Brown, 6 Vet. App. 465 (1994). His DD Form 214 shows that his specialty was microbarograph specialist and it is feasible that he worked with crypto linguistic equipment without hearing protection. There is nothing in the record that diminishes his credibility. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). His statements are credible evidence of acoustic trauma. Hensley, 5 Vet. App. at 159. The second element of a service connection claim is satisfied. Hickson, 12 Vet. App. at 253.

After leaving service, the Veteran worked in a closed cab environment. Though he occasionally hunted, neither the VA examiner nor J. D. found that these activities caused his hearing loss or tinnitus. There is no other evidence of record to suggest an intercurrent cause of his hearing loss. 

The U. S. Court of Appeals for Veterans Claims has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted. It is not permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). Although the record in this case contains both an unfavorable and a favorable opinion and the Board notes that further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). J. D.'s opinion satisfies the nexus element of a service connection claim. Hickson, 12 Vet. App. at 253. Service connection for bilateral hearing loss and bilateral tinnitus is granted. 

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for bilateral tinnitus is granted. 


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


